Title: To James Madison from George W. Erving, 25 August 1813
From: Erving, George W.
To: Madison, James


Duplicate
Dear Sir
Paris Augt. 25. 1813
All the papers of the legation have been delivered to Mr Crawford since the 30th July; Mr Barlows private correspondence, (amongst which are your letters to him,) as well as duplicates of his public correspondence, (he having kept a copy amongst his private papers,) remain in my possession; the reluctance with which as it seems the cartel was granted as well as other circumstances belonging to that matter, having suggested to me the propriety of Mrs Barlows divesting herself of all papers having relation to our affairs here. Amongst Mr Barlows private papers, was found one of a peculiarly secret & confidential character; in case that the principle of indemnities be admitted it may become very important, used with great caution; for it is of a nature to compromit many personages with this explanation it has been delivered to Mr Crawford.
Mr Bourne our consul at Amsterdam, has written to me many letters relating to his distressing situation, his unprofitable post, his starving family & his 24 years of faithful service; he has written also to Mr Crawford, & I believe voluminously to the secretary of state at various periods; he appears to be a very worthy man, is certainly a very industrious one, & intelligent tho prolix; urged apparently by great distress, he has insisted so repeatedly upon laying his case before you through me as well as through others, that I am almost forced to take the liberty (but with Extreme reluctance, tho I shoud be otherwise glad to contribute to his case) of begging you to consider it: he has proposed for himself at different times, the consulate here, the agency for prisoners in London, & finally any little employment at home which may give bread to his children.
By a letter of the 7th inst from Copenhagen I learn that General Moreau has arrived in Sweden, as is there understood with an intention of serving under the crown prince; according to present appearances all such adventures must fail. With very sincere respect & attachment Dear Sir Your obliged & obt St
George W Erving
